                                        BACKGROUND 2

       Plaintiff filed an application for SSI benefits on April 24, 2015, alleging a disability onset

date of August 1, 2012, based on the alleged conditions of “Stage 3 cancer” and “GIST 3 tumor

resection.” 4 (See R. at 208.) Although, in the Function Report that he submitted in connection

with his application, Plaintiff also indicated that he was “very h[y]per,” that he “g[o]t very

anxious,” that he could “only deal with one thing at a time,” and that his pain medication made

him “irritated” and susceptible to “mood changes” (id. at 224, 225, 227), the disability

adjudicator noted a communication from Plaintiff indicating that his “major issue for filing for

benefits relate[d] to his gastric tumor which had been resected,” and that Plaintiff did “not want

[the agency] to pursue [or] assess his mental issues, PTSD [post-traumatic stress disorder] or

anxiety” (id. at 107).

       Plaintiff’s claim for SSI was initially denied on June 8, 2015 (see id. at 96-102), and,

upon the adjudicator’s apparent review of additional medical records, it was again denied on

July 20, 2015 (see id. at 103-11). Thereafter, on September 3, 2015, Plaintiff, through counsel,

requested a hearing before an administrative law judge (“ALJ”). (R. at 122.) On July 28, 2017,

ALJ Sharda Singh held a hearing (the “Hearing”) at which Plaintiff testified in response to

questioning by his attorney and the ALJ. (See id. at 43-95.) In large measure, and despite the


       2
        The background facts set forth herein are taken from the Social Security Administration
(“SSA”) Administrative Record (Dkt. 13) (referred to herein as “R.” or the “Record”).
       3
         A Gastrointestinal Stromal Tumor (“GIST”) is a tumor located in the digestive system.
Gastronintestinal stromal tumor (GIST), MAYO CLINIC, https://www.mayoclinic.org/diseases-
conditions/gastrointestinal-stromal-tumors/cdc-20387715 (last visited Feb. 4, 2020).
       4
         At the same time, Plaintiff also filed an application for Disability Insurance Benefits
(“DIB”) (see R. at 180-86), but he was notified on May 1, 2015 that he did not qualify for such
benefits because he had “not worked long enough under Social Security” (id. at 114-16), and the
denial of his claim for DIB is not at issue before the Court.

                                                  2
initial focus of his claim on his cancer and cancer surgery, much of Plaintiff’s testimony related

to alleged psychiatric impairments. (See generally id.) In a decision dated November 7, 2017,

ALJ Singh found that Plaintiff had the impairments of both post-traumatic stress disorder and

gastrointestinal cancer in remission (id. at 15), but further found that Plaintiff nevertheless had

the residual functional capacity (“RFC”) to perform light work with certain restrictions (id.

at 17), and therefore was not disabled under the Act (id. at 26).

       On November 30, 2017, Plaintiff requested review of the ALJs decision by the Appeals

Council. (Id. at 177.) The Appeals Council denied Plaintiff’s request for review on

September 28, 2018 (id. at 6), rendering the ALJ’s decision the final decision of the

Commissioner.

       A.      Plaintiff’s Personal and Employment History

       Plaintiff was born on July 23, 1964 (id. at 204), such that he was 50 years old at the time

of the filing of his application for SSI benefits, and 53 years old as of the date of the ALJ’s

decision. At the Hearing, Plaintiff reported that he had a GED and some college education, and

that he had been incarcerated for 24 years. (Id. at 63.) Plaintiff was hired at Promesa as an

Operations Aide for its methadone treatment program on January 24, 2017, but, after a

probationary period, his employment there was terminated on May 24, 2017. (Id. at 388.)

Plaintiff also reported that, at the time of the Hearing, he would occasionally teach classes at a

gym. (Id. at 53-54.) Plaintiff’s application for SSI benefits also indicates that he had worked as

an actor from October to December of 2014, and again in March 2015, until that job ended for

“non-disability related reasons.” (Id. at 208-09.)

       In an undated letter addressed to “Your Honor” (presumably the ALJ), William Torres

(“Torres”), Plaintiff’s former supervisor at Promesa, described the reasons for Plaintiff’s



                                                  3
termination from his job there, stating that, while Plaintiff had “really tried his best to keep his

job,” he “could not meet [] expectations.” (Id. at 269.) He explained that Plaintiff’s “co-workers

were in “constant disagreement” regarding his hire, due to his “paranoid” and “hyper” ways and

his habit of “talk[ing] to himself.” (Id. at 269.) According to Torres, Plaintiff made his

co-workers “nervous,” and, in particular, made them “afraid” to get certain keys that they needed

to perform their duties, as it required them to approach Plaintiff from behind, which Plaintiff

would not allow. (Id.) Torres also stated that Plaintiff had claimed that his co-workers were

“conspiring against him so that he would not get hired.” (Id.) Torres noted that Plaintiff had a

“great work ethic and [a] strong desire for helping people suffering from addiction,” but

concluded that he was “not sure whether [Plaintiff] [could] ever forget those 28 years” in prison, 5

and “the ‘Jailhouse Mentality’ he ha[d] grown to trust.” (Id.)

       B.      Medical Evidence

       The relevant period under review on Plaintiff’s claim for SSI benefits runs from April 24,

2015, the date on which Plaintiff applied for those benefits, 6 to November 7, 2017, the date of

the ALJ’s decision. 20 C.F.R. §§ 416.330, 416.335; Barrie on behalf of F.T. v. Berryhill,

No. 16cv5150 (CS) (JCM), 2017 WL 2560013, at *2 (S.D.N.Y. June 12, 2017) (adopting report

and recommendation). In the following section, the Court will summarize the evidence that was

before the ALJ when she rendered her decision; that evidence included medical records both


       5
         Plaintiff testified at Hearing that he had been incarcerated for 24 years. (Id., at 63.) The
source of the discrepancy between Plaintiff’s testimony and the letter from Torres is unclear.
       6
         The Court notes that the ALJ identified the date of Plaintiff’s application as March 13,
2015, apparently based on an appointment notice sent by the SSA to Plaintiff to inform him of
his appointment to apply for benefits on April 24, 2015. (Id. at 112-13.) As the Court finds that
the ALJ’s decision that Plaintiff was not disabled was free from material legal error and was
based on substantial evidence (see Discussion, infra, at Section III), the discrepancy is
immaterial.

                                                  4
pre-dating the relevant period (which the Court will reference here, where relevant) and within

the period under review. The Court will separately summarize any additional medical evidence

submitted by Plaintiff to the Appeals Council and to the Court.

       It should be noted, though, that, in responding to the Commissioner’s motion for

judgment on the pleadings, Plaintiff has only challenged that aspect of the ALJ’s decision that

found that Plaintiff’s psychiatric impairments were insufficient to preclude him from working.

Accordingly, although the Court will summarize the evidence relating to both Plaintiff’s physical

and psychiatric conditions, it will summarize the former with relative brevity.

               1.     Evidence of Physical Impairments

       With respect to his cancer and other physical conditions, the Record reflects that Plaintiff

attended appointments prior to and during the relevant period with (1) Lawrence Medical

Associates, P.C. (where he saw oncologists Drs. Zahra Shafaee and Ahmed Asif), and

(2) Muhammad Naeem Physicians P.C. (where he saw internists Drs. Muhammad Naeem and

Asma Naeem, and geriatrician Adnan Yunus). Given that Plaintiff alternated visits between

these two medical practices, the Court addresses his treatment in chronological order.

                      a.      Evidence Pre-Dating the Relevant Period

       On October 20, 2014, upon a referral by Dr. Sharfaee, Plaintiff received a CT scan at

New York-Presbyterian/Lawrence Hospital. (Id. at 280.) Dr. Gregory Sica, who conducted the

CT scan, reported largely normal findings, while noting a “mildly enlarged” liver and prostate

gland and “a few-mm prostatic calcification.” (Id.) Dr. Sica also noted that there were “surgical




                                                5
sutures along the duodenal-jejunal junction and left abdomen,” but “no locally recurrent mass,” 7

and concluded that Plaintiff had “mild hepatomegaly.” 8 (Id.)

       On October 27, 2014, Plaintiff was examined by Dr. Shafaee for complaints of an

inguinal hernia, 9 which Plaintiff claimed restricted his ability to perform strenuous activities.

(Id. at 357.) Plaintiff’s exam returned a number of abnormal findings, including a change in

appetite, weight loss, dysuria, 10 and lymphadenopathy. 11 (Id. at 358.) Dr. Shafaee

recommended “hernia repair with mesh” and scheduled surgery for Plaintiff on November 4,

2014. (Id.) Dr. Shafaee also noted Plaintiff’s history of a malignant GIST, recommended

follow-up with a medical oncologist, and referred Plaintiff to Dr. Asif. (Id.) At this time, it was




       7
          As reported by Plaintiff, and as claimed in his application for SSI (id. at 208), he
underwent surgery in August 2013 for his GIST (see id. at 354 (reporting removal of tumor); see
also id. at 350 (noting Plaintiff’s report that he had been operated upon for a large GIST, “stage 3
he says”); id. at 307).
       8
        Hepatomegaly is “enlargement of the liver.” STEDMAN’S MEDICAL DICTIONARY 404310
(Westlaw 2014).
       9
          “An inguinal hernia occurs when tissue, such as part of the intestine, protrudes through a
weak spot in the abdominal muscles.” Inguinal hernia, MAYO CLINIC,
https://www.mayoclinic.org/diseases-conditions/inguinal-hernia/symptoms-causes/syc-20351547
(last visited Feb. 4, 2020).
       10
        Dysuria is “difficulty or pain in urination.” STEDMAN’S MEDICAL DICTIONARY 275670
(Westlaw 2014).
       11
          Lymphadenopathy is enlargement greater than one centimeter in more than one lymph
node. Lymphadenopathy, MERCK MANUAL,
https://www.merckmanuals.com/professional/cardiovascular-disorders/lymphatic-
disorders/lymphadenopathy (last visited Feb. 4, 2020).

                                                  6
recorded that Plaintiff’s medications were diphenhydramine, 12 ergocalciferol, 13 Gleevec, 14 and

omeprazole. 15 (Id.) It should also be noted, as relevant to Plaintiff’s psychiatric conditions

(described infra), that Dr. Shafaee also reported, at this visit, that Plaintiff exhibited “difficulty

concentrating,” “inappropriate interaction,” and was “inconsolable.” (Id.)

        On November 17, 2014, Plaintiff was again examined by Dr. Shafaee, who noted that

Plaintiff was then “post-op” for a hernia repair and was “doing well.” (Id. at 354.) On

November 20, 2014, Plaintiff was then examined by Dr. Asif, who noted Plaintiff’s report that,

since his earlier cancer surgery (see supra, at n.7), he had been experiencing weight loss, as well

as abdominal pain, diarrhea, and nausea. (Id. at 350.) Plaintiff was directed to continue taking

the same prescribed medications. (Id. at 350-51.) Plaintiff requested a prescription for medical




        12
             Diphenhydramine (brandname Benadryl) is used to relieve allergy symptoms, as well
as for the prevention of nausea, vomiting, and dizziness. Antihistamine (Oral Route, Parenteral
Route, Rectal Route), MAYO CLINIC, https://www.mayoclinic.org/drugs-
supplements/antihistamine-oral-route-parenteral-route-rectal-route/description/drg-20070373
(last visited Feb. 4, 2020).
        13
          Ergocalciferol “is the form of vitamin D used in vitamin supplements.” Vitamin D And
Related Compounds (Oral Route, Parenteral Route), MAYO CLINIC,
https://www.mayoclinic.org/drugs-supplements/vitamin-d-and-related-compounds-oral-route-
parenteral-route/description/drg-20069609 (last visited Feb. 4, 2020).
        14
            Gleevec (imatinib) “is used alone or together with other medicines to treat different
types of cancer or bone marrow conditions.” Imatinib (Oral Route), MAYO CLINIC,
https://www.mayoclinic.org/drugs-supplements/imatinib-oral-route/description/drg-20068331
(last visited Feb. 4, 2020).
        15
            Prilosec (omeprazole), “is used to treat certain conditions where there is too much acid
in the stomach . . . [including] gastric and duodenal ulcers, erosive esophagitis, and
gastroesophageal reflux disease (GERD).” Omeprazole (Oral Route), MAYO CLINIC,
https://www.mayoclinic.org/drugs-supplements/omeprazole-oral-route/description/drg-20066836
(last visited Feb. 4, 2020).

                                                   7
marijuana, but Dr. Asif explained that he was not registered with the state yet to provide medical

marijuana, and prescribed Marinol 16 instead. (Id. at 352.)

       On March 12, 2015, Plaintiff was examined by Dr. Muhammad Naeem for complaints of

“burning” abdominal pain that “worse[ned] after meals.” (Id. at 276.) Dr. Naeem diagnosed

Plaintiff with GERD 17 and impotence/psychosexual dysfunction. (Id.) At this time, it was

recorded that Plaintiff’s medications were omeprazole, Prilosec, Albuterol, 18 and Creon. 19 (Id.)

(Id.) Dr. Naeem wrote another prescription for omeprazole and referred Plaintiff to a

hematologist for anemia assessment. (Id.)

       On April 21, 2015 Plaintiff attended a follow-up appointment with Dr. Yunus, reporting

bloating and nausea. (Id. at 278.) Dr. Yunus noted that Plaintiff had a “patchy rash” on the

lower half of his face with “3 to 5 lesions.” (Id.) In addition to his other medications, Plaintiff

reported taking Benadryl. (Id.) Dr. Yunus continued to diagnose Plaintiff with GERD and

impotence, and also diagnosed Plaintiff with tinea capitis. 20 (Id.) Dr. Yunus noted that


       16
            Marinol (dronabinol) is “used to prevent or treat nausea and vomiting that may occur
after treatment with cancer medicines.” Dronabinol (Oral Route), MAYO CLINIC,
https://www.mayoclinic.org/drugs-supplements/dronabinol-oral-route/description/drg-20063560
(last visited Feb. 4, 2020).
       17
            See supra, at n.14.
       18
          “Albuterol is used to treat or prevent bronchospasm in patients with asthma, bronchitis,
emphysema, and other lung diseases.” Albuterol (Inhalation Route), MAYO CLINIC,
https://www.mayoclinic.org/drugs-supplements/albuterol-inhalation-route/description/drg-
20073536 (last visited Feb. 4, 2020).
       19
          Creon (pancrelipase) is used to “improve food digestion” in patients with symptoms of
pancreatitis. Pancrelipase (Oral Route), MAYO CLINIC, https://www.mayoclinic.org/drugs-
supplements/pancrelipase-oral-route/description/drg-20065293 (last visited Feb. 4, 2020).
       20
          Tinea capitis, or ringworm of the scalp, is “a fungal infection of the scalp and hair
shafts.” Ringworm (scalp), MAYO CLINIC, https://www.mayoclinic.org/diseases-
conditions/ringworm-scalp/symptoms-causes/syc-20354918 (last visited Mar. 13, 2020).

                                                  8
Plaintiff’s appearance was normal and that his abdomen was soft with no masses or tenderness.

(Id.)

                       b.     Evidence During the Relevant Period

                              i.      Treatment Notes

        On May 28, 2015, Plaintiff was examined by Dr. Asma Naeem for complaints of fatigue.

(Id. at 274.) Plaintiff reported his current medications as Gleevec, Benadryl, omeprazole,

Prilosec, Albuterol, and Creon. (Id.) Plaintiff also reported that he “want[ed] to do the pa[p]er

work for [] disability.” (Id.) The notes of Plaintiff’s physical exam indicate that there were no

abnormalities in Plaintiff’s appearance and no masses or tenderness in his abdomen, and that

Plaintiff was alert, awake and oriented. (Id.) Dr. Naeem listed Plaintiff’s then-current diagnoses

as tinea capitis, GERD, and impotence/psychosexual dysfunction. (Id.)

        On June 30, 2015, Plaintiff was seen by Dr. Asif for a check-up. Dr. Asif noted that

Plaintiff was experiencing abdominal pain, diarrhea, and nausea, although Marinol was

reportedly helping with his abdominal pain. (Id. at 347.) Dr. Asif also noted that Plaintiff was

experiencing anxiety and depression as well as sexual dysfunction. (Id.) Dr. Asif indicated that

Plaintiff continued to take omeprazole, Gleevac, Marinol, ergocalciferol and diphenhydramine.

(Id. at 348-49.) On January 14, 2016, Plaintiff followed up with Dr. Asif, who, at that time,

noted mostly normal findings. Plaintiff requested that his Marinol dosage be increased to assist

with the side effects of Gleevac, and Dr. Asif approved the increase. (Id. at 349.)

        On March 1, 2016, Plaintiff again followed up with Dr. Asif, who noted that Plaintiff

reported fatigue and nausea purportedly caused by his Gleevac prescription. Plaintiff reported

that his increased Marinol dosage helped with these symptoms. (Id. at 365.) Dr. Asif also noted

that Plaintiff reported no abdominal pain, nausea, or diarrhea, and no depression or anxiety. (Id.)



                                                 9
Similar findings were reported by Dr. Asif upon another visit by Plaintiff on July 7, 2016; at that

appointment, Dr. Asif noted that Plaintiff had been in complete remission for three years, but

recommended that he continue Gleevec for another two years, and also continue taking Marinol.

(Id. at 361.)

        On July 20, 2016, Plaintiff underwent another CT scan on the recommendation of

Dr. Asif. (Id. at 334.) The findings of the CT scan were mostly normal, with mild hepatomegaly

and no evidence of a recurrent tumor. (Id. at 335.)

        On February 3, 2017, Plaintiff attended a follow-up appointment with Dr. Yunus, who

noted that Plaintiff reported pain in his left shoulder. (Id.at 380.) It was noted at this visit that

Plaintiff was taking a number of new medications, including acidophilus, 21 Flagyl, 22 Bactrim, 23

Levaquin, 24 Lotrisone, 25 and Clindamycin, 26 in addition to his ongoing prescriptions for Creon,


        21
          Acidophilus is used as a probiotic. Acidophilus, MAYO CLINIC,
https://www.mayoclinic.org/drugs-supplements-acidophilus/art-20361967 (last visited Feb. 4,
2020).
        22
          Flagyl (metronidazole) is used to treat bacterial infections. Metronidazole (Oral
Route), MAYO CLINIC, https://www.mayoclinic.org/drugs-supplements/metronidazole-oral-
route/description/drg-20064745 (last visited Feb. 4, 2020).
        23
          Bactrim (sulfamethoxazole/Trimethoprim) is an antibiotic used to treat urinary tract
infections and certain kinds of diarrhea. Sulfamethoxazole/Trimethoprim (Oral Route), MAYO
CLINIC, https://www.mayoclinic.org/drugs-supplements/sulfamethoxazole-trimethoprim-oral-
route/description/drg-20071899 (last visited Feb. 4, 2020).
        24
          Levaquin (levofloxacin) is an antibiotic. Levofloxacin (Oral Route), MAYO CLINIC,
https://www.mayoclinic.org/drugs-supplements/levofloxacin-oral-route/description/drg-
20064518 (last visited Feb. 4, 2020).
        25
          Lotrisone (betamethasone and clotrimazole) is used to treat fungus infections.
Betamethasone And Clotrimazole (Topical Route), MAYO CLINIC,
https://www.mayoclinic.org/drugs-supplements/betamethasone-and-clotrimazole-topical-
route/description/drg-20061704 (last visited Feb. 4, 2020).
        26
          Clindamycin is used to treat bacterial infections in patients who have had an allergic
reaction to penicillin. Clindamycin (Oral Route), MAYO CLINIC,
                                                  10
omeprazole, Gleevac, Prilosec, and Albuterol. (Id.) Dr. Yunus noted that Plaintiff had a

shoulder strain and administered a Depo-Medrol 27 injection. (Id. at 381.) Dr. Yusuf also

referred Plaintiff for a psychiatric assessment for post-traumatic stress disorder. (Id.)

       On March 13, 2017, Plaintiff followed-up with Dr. Asif. (Id. at 420.) Dr. Asif noted a

continued diagnosis of GERD and chemotherapy-induced nausea and vomiting, although, at this

visit, Plaintiff denied symptoms of nausea, diarrhea, or vomiting, and also denied depression or

anxiety. (Id. at 422.) Dr. Asif recommended another CAT scan, and decreased Plaintiff’s

Marinol dosage, over Plaintiff’s objection. (Id. at 423.)

                             ii.       Opinion Evidence Relating to
                                       Plaintiff’s Physical Impairments

       Primarily with respect to Plaintiff’s physical conditions, the Record also contains opinion

evidence – including letters, a functional report, and completed questionnaires – from certain of

his medical providers.

       First, in an undated letter, Dr. Asma Naeem stated that Plaintiff had been her patient “for

some time,” and that he suffered from “chronic pancreatitis,” 28 “multiple new complaints

involving his gastric sym[pt]oms,” and “extreme pain” that “ma[de] it very hard for [him] to

complete every day activities.” (Id. at 272. She also stated that Plaintiff had “expressed to [her]




https://www.mayoclinic.org/drugs-supplements/clindamycin-oral-route/description/drg-
20110243 (last visited Feb. 4, 2020).
       27
          Depo-Medrol (methylprednisolone) is an injection used to provide relief for
inflammation and swelling, as well as allergic reactions. Methylprednisolone, MAYO CLINIC,
https://www.mayoclinic.org/drugs-supplements/methylprednisolone-injection-
route/description/drg-20075216 (last visited Feb. 4, 2020).
       28
            Pancreatitis is inflammation in the pancreas. Pancreatitis, MAYO CLINIC,
https://www.mayoclinic.org/diseases-conditions/pancreatitis/symptoms-causes/syc-20360227
(last visited Feb. 4, 2020).

                                                 11
that he ha[d] to take part in a 3x weekly anger management class” (id.), and she opined that,

“given [Plaintiff’] health condition[,] [] he should try to eliminate stren[u]ous activity, or

anything that might upset his condition to perhaps, 1x weekly.” (Id.)

       Second, on June 30, 2015, Dr. Asif completed a form report regarding Plaintiff’s physical

conditions and functional limitations. (Id. at 304-10.) In that report, Dr. Asif identified

Plaintiff’s then-current symptoms as “chronic abdominal pain, anorexia, [and] nausea.” (Id. at

304.) Dr. Asif noted that Plaintiff had a history of a tumor in his abdomen/small intestine, for

which he had undergone surgery in March 2013 and was taking Gleevec, as chemotherapy – the

adverse effects of which included fatigue, fluid retention, anorexia, and nausea. (Id. at 307.) He

further noted that Plaintiff had complained of “steady,” “dull, nagging” pain in his abdomen, for

which he had been prescribed Marinol. 29 (Id. at 308.) He also noted that Plaintiff’s pain resulted

in an “inability to walk long distance[s]” (id. at 309), although he also indicated that Plaintiff’s

muscle strength and tone were normal (id. at 305), and that he did not require an assistive device

to walk (id.). With respect to Plaintiff’s particular functional limitations, Dr. Asif reported that

Plaintiff could lift and carry “occasionally” (although he did not specify what weight) and could

sit without limitations. (Id. at 309.) Somewhat confusingly, he checked both that Plaintiff could

stand or walk for up to two hours per day, and that he could only stand and/or walk for less than

two hours per day. (Id.) Dr. Asif also asserted that Plaintiff had some limitation in pushing

and/or pulling with his upper extremities, but did not describe the limitation. (Id.) As for any

indicia of a psychiatric condition, Dr. Asif indicated that Plaintiff had not displayed any behavior


        29
           Later, on September 3, 2015, Dr. Asif wrote a letter stating that Plaintiff was under his
care for a GIST and had been prescribed Marinol, which could result in positive THC levels in
patients. (Id. at 346.) The Court notes that “THC is the primary ingredient in marijuana that
makes people ‘high.’” Medical Marijuana, MAYO CLINIC, https://www.mayoclinic.org/healthy-
lifestyle/consumer-health/in-depth/medical-marijuana/art-20137855 (last visited Mar. 10, 2020).

                                                  12
suggestive of a significant psychiatric disorder (id. at 304), and further indicated that there were

no notable abnormalities in Plaintiff’s mental status (id. at 306).

       Third, on August 21, 2015, Dr. Yunus wrote a very short letter, in which he asserted that

Plaintiff had been diagnosed with a GIST and was undergoing chemotherapy. (Id. at 316.)

Without further explanation, Dr. Yunus also wrote that Plaintiff was “unable to work regular

hours on a consistent basis.” (Id.)

       Fourth, in or about October of 2015, 30 Dr. Yunus completed a “Disability Impairment

Questionnaire,” in which he noted Plaintiff’s diagnoses of a GIST and chronic pancreatitis. (Id.

at 323.) Dr. Yunus stated that Plaintiff’s primary symptoms included indigestion, food

intolerance, and abdominal pain, and that those symptoms were aggravated by food and

chemotherapy. (Id. at 324.) In contrast to any suggestion in Dr. Asif’s June 2015 report that

Plaintiff was limited to standing or walking for only two hours (or less) in an eight-hour

workday, Dr. Yunus opined that Plaintiff could perform work in a seated position, or standing

and/or walking, for six or more hours per day, and further noted that it was not necessary for

Plaintiff to avoid continuous sitting during an eight-hour workday. (Id.) Dr. Yunus also opined

that Plaintiff could lift and carry over 50 pounds frequently, and could also frequently grasp,

turn, and twist objects, use his hands/fingers for fine manipulation, and use his arms for reaching.

(Id. at 325-26.) Dr. Yunus stated that Plaintiff’s symptoms would likely increase if placed in a

competitive work environment, as he had “intermittent exacerbations” (id. at 326), but he

indicated that Plaintiff’s pain would “rarely” interfere with his attention and concentration (id.).

With regard to Plaintiff’s potential need for breaks during the workday, Dr. Yunus indicated that


       30
         The date on which this document was signed by Dr. Yunus is illegible, but it appears to
have been faxed to Dr. Yunus on September 30, 2015, and returned by Dr. Yunus on October 5,
2015. (See id. at 323.)

                                                 13
Plaintiff would need to take unscheduled breaks to rest at unpredictable intervals during the day,

but, when asked on the form how often such breaks would be needed, he somewhat confusingly

answered “once a month,” for, on average, “2 days.” (Id. at 326.) When separately asked,

though, how often, on average, Plaintiff would “likely be absent from work as a result of [] his

impairments or treatment,” Dr. Yunis responded “[l]ess than once a month” (id. at 327).

Dr. Yunus estimated that that the symptoms he described, and the related limitations, had been

present as far back as January 1, 2013. (Id.) As for any psychiatric issues, Dr. Yunus indicated

that emotional factors did not contribute to the severity of Plaintiff’s symptoms and functional

limitations, as assessed. (Id.)

       Finally, on January 18, 2017, Dr. Asif completed a Cancer Impairment Questionnaire

provided by Plaintiff’s counsel. (Id. at 372-78.) Dr. Asif noted that Plaintiff had been diagnosed

with an unmetastasized GIST tumor, which had been treated with surgery and chemotherapy.

(Id. at 372-73.) He noted that Plaintiff continued to take Gleevac and Marinol, although he also

noted that Plaintiff’s prescription for Gleevac might be discontinued, due to the length of time

that had passed since his surgery. (Id. at 374.) He reported that Plaintiff had occasionally

experienced nausea, but that he was no longer experiencing this, and had not experienced side

effects for more than 12 months. (Id.) He reported that Plaintiff had “no pain” and that his

cancer had been in complete remission for over three years. (Id. at 375.) With respect to

Plaintiff’s functional limitations, Dr. Asif opined that Plaintiff could perform a job seated,

standing, and/or walking for six or more hours each day, and that he did not need to avoid

continuous sitting. (Id. at 376.) Dr. Asif further opined that Plaintiff could carry 10-20 pounds

“occasionally,” and that Plaintiff had “no limitations” with regard to reaching, handling, or

fingering. (Id. at 377.) Dr. Asif also stated that Plaintiff’s symptoms would not be likely to



                                                 14
increase if he were placed in a competitive work environment, that he would not need to take

unscheduled breaks during an eight-hour workday, and that he would likely be absent from work

less than once a month. (Id. at 377-78.) Dr. Asif indicated that Plaintiff’s pain would “rarely”

interfere with his attention and concentration and that emotional factors did not contribute to the

severity of Plaintiff’s symptoms. (Id.)

               2.      Evidence of Mental Impairments

       The Record does not contain any medical evidence of Plaintiff’s having received

psychiatric treatment for any mental impairments prior to the relevant period. (See generally R.)

The Court does note, however, that, at various points, the treatment notes referenced above, from

the physicians who treated Plaintiff for his physical impairments throughout 2014 and into 2015,

include at least cursory mental status exams, which generally resulted in normal findings. (See

id. at 276 (findings that Plaintiff was awake, alert, and oriented times three (i.e., oriented to

person, place, and time)), 278 (same), 366 (noting during a physical exam that Plaintiff exhibited

“insight: good judgment”).) The actual psychiatric treatment records that exist in the Record

cover only a short period of time at the end of 2015, and a second period in 2017.

                       a.      Plaintiff’s 2015 Treatment at
                               Bronxville Psychiatric Wellness Group

       The first record reflecting Plaintiff’s psychiatric treatment relates to his December 2,

2015 visit to the Bronxville Psychiatric Wellness Group, P.C. (“BPWG”), where he was

apparently evaluated by Dr. Zeena Marshall. 31 Plaintiff reported feeling depressed, anxious, and



       31
           The Court notes that the records of Plaintiff’s visits to BPWG do not actually show a
name or signature of any particular provider. (See id. at 328-30.) At the Hearing, however,
Plaintiff testified that he had attended a few appointments with “Dr. Marshall” for mental health
treatment before his insurance coverage ended (id. at 63-64), and the website for BPWG lists
Dr. Marshall as its sole staff member, see Bronxville Psychiatric Wellness Group,
https://bronxvillepsychiatricwellnessgroup.com/ (last visited Jan. 10, 2020). Plaintiff also
                                                  15
lonely, with insomnia, poor appetite, and poor concentration. (Id. at 328.) Plaintiff also reported

racing thoughts, mood swings, delusions, and hallucinations, stating that he “always [saw]

shadows and . . . always hear[d] [his] voice.” (Id.) He stated that he felt “suspicious of others”

and that he experienced anxiety attacks “every other day,” with sweating, chest pain, dizziness,

nausea, and fear of losing control. (Id.) He also reported that he felt that “the correction officers

were poisoning him in jail,” purportedly because they “did not like him because they were all

white.” (Id.) He stated that he had previously seen a psychiatrist who prescribed him Seroquel,

but that he stopped taking it because he “did not like it” and thought it made him “stupid.” (Id.)

Dr. Marshall noted that Plaintiff was undergoing chemotherapy, which Plaintiff apparently

reported would continue “for the rest of his life.” (Id.) 32

       With respect to Plaintiff’s mental status exam, Dr. Marshall found that Plaintiff was

appropriate in appearance, and was alert and oriented. (Id. at 328.) Despite Plaintiff’s seeming

reports to the contrary, she also noted that he was sleeping well, had a good appetite, and had

intact memory and concentration. (See id.) She did find, however, that Plaintiff was “paranoid”

and that his mood was “anxious and depressed.” (Id.) Dr. Marshall rated Plaintiff’s cognitive

function at six (on a 10-point scale). (Id. at 329.) She diagnosed Plaintiff with moderate




reported in 2017 that he had previously worked with Dr. Marshall. (Id. at 399.) The Court also
notes that the ALJ appears to have assumed that the treatment notes from December 2015 were
created by Dr. Marshall. (Id. at 20.)
       32
          Plaintiff’s report, in this regard, seems to be at odds with the records of his physical
health providers (see Background, supra, at Section B(1)), who noted on multiple occasions that
an end date would be set for his chemotherapy medication.

                                                  16
Bipolar I Disorder and Post-Traumatic Stress Disorder with delayed expression, and prescribed

Geodon 33 and Cogentin. 34 (Id. at 329.)

       On December 21, 2015, Plaintiff attended a follow-up appointment with Dr. Marshall. 35

Plaintiff reported that he was “not doing too well,” as his mood “ha[d] been up and down.” (Id.

at 330.) Plaintiff denied side effects from his medication. (Id.) His mental status exam

contained findings similar to those found on the prior exam, although the content of his speech

was no longer noted to be paranoid, and was instead noted as “unremarkable.” (Id.)

Dr. Marshall indicated that Plaintiff’s mood was euthymic 36 and “less anxious,” and increased

his dosage of Geodon. (Id.) 37

                        b.       Plaintiff’s 2017 Treatment at Andrus Mental Health Services

       It appears from the Record that, after his December 2015 appointment with Dr. Marshall,

Plaintiff did not receive psychiatric treatment for over a year. (See id. at 63-64 (Plaintiff noting

that he stopped seeing Dr. Marshall because his “insurance dropped” and “in the interim [he]



       33
            Geodon (ziprasidone), is used to treat symptoms of psychotic mental disorders, such as
schizophrenia or bipolar disorder. Ziprasidone, MAYO CLINIC,
https://www.mayoclinic.org/drugs-supplements/ziprasidone-oral-route/description/drg-20067144
(last visited Jan. 22, 2020).
       34
            Cogentin (benztropine), improves muscle control and reduces stiffness, and is used to
treat Parkinson’s disease as well as to control severe reactions to certain medicines used to treat
mental and emotional conditions. Benztropine, MAYO CLINIC,
https://www.mayoclinic.org/drugs-supplements/benztropine-oral-route/description/drg-20072652
(last visited Jan. 22, 2020).
       35
            See n.31, supra.
       36
       Euthymia is defined as, inter alia, “[m]oderation of mood, not manic or depressed.”
STEDMAN’S MEDICAL DICTIONARY 307600 (Westlaw 2014).
       37
          It appears that Plaintiff stopped taking these medications at some point, as he testified
at the Hearing that he was not on any medications for his psychiatric symptoms. (Id. at 82-83.)

                                                 17
didn’t even go around looking for another doctor”).) On March 21, 2017, however, Plaintiff was

given an intake assessment by Dr. Stephen Scherer, Post-Doctoral Fellow, and Dr. Jonathan

Cohen, Supervising Clinical Psychologist, at Andrus Mental Health Services Clinic (“Andrus”)

in White Plains, New York. (Id. at 390, 399-409.) At that time, Plaintiff reported experiencing

nightmares and flashbacks, as well as anxiety around others and in closed spaces. (Id. at 399.)

Plaintiff reported taking Marinol, Benadryl, and Afrin. 38 (Id. at 400.) Plaintiff also noted that he

lived with his mother and cared for her and her house. (Id. at 402.) He reported that, although

he had only had his job (presumably referring to his probationary position as an Operations Aide

for the Promesa methadone treatment program) 39 for less than six months, he was employed

“part time” and was satisfied with his job. (Id.) He also reported that he had spent 28 years 40 in

“various prisons,” although he did not provide the reasons for his incarceration. (Id. at 403.)

       Plaintiff’s mental status evaluation produced largely normal findings, although

Dr. Scherer noted that Plaintiff’s attitude, while “cooperative,” was “guarded,” that his dominant

mood was “anxious,” and that his affect was both “tense” and “engaging.” (Id. at 404-05.) He

also recorded that Plaintiff only made “intermittent” eye contact. (Id. at 404.) Dr. Scherer stated



       38
        Afrin (oxymetazoline) is a decongestant, and is available without a prescription.
Oxymetazoline (Nasal Route), MAYO CLINIC, https://www.mayoclinic.org/drugs-
supplements/oxymetazoline-nasal-route/description/drg-20067830 (last visited Feb. 4, 2020).
       39
           In his notes of this visit, Dr. Scherer only characterized Plaintiff’s work at Promesa as
an “internship.” (Id. at 403.) It appears, however, that Plaintiff commenced treatment with
Dr. Scherer specifically because he was given instruction by a superior at Promesa to see a
mental health professional (see id. at 57 (Plaintiff testifying at the Hearing that the impetus for
his starting treatment with Dr. Scherer was that his co-workers had made complaints about him,
and he was told that he “needed to talk to somebody about the job situation”)), and thus it seems
likely that the “job” Plaintiff was referencing in his appointment with Dr. Scherer was job at
Promesa.
       40
            See n.5, supra.

                                                 18
that Plaintiff’s thought process was “coherent,” but “thought[-]blocking.” (Id. at 405.) He noted

that Plaintiff’s ability to concentrate was impaired, but that he was fully oriented, and that his

memory, insight, and judgment were all “good.” (Id. at 405-06.) Dr. Scherer found no

indication of any delusions or hallucinations. (Id.) Overall, Dr. Scherer noted that Plaintiff’s

symptoms were “characteristic of a diagnosis of PTSD.” (Id. at 409.)

        In later treatment notes, from May 2017, Dr. Scherer noted that Plaintiff reported

nightmares, insomnia, panic, hypervigilance, and nervousness in closed spaces, as well as

avoidant behaviors and irritability. (Id. at 397.) He further noted that these symptoms occurred

on an “intermittent basis” and affected Plaintiff’s education and work, as well as Plaintiff’s

social and familial relationships, though he did not elaborate on how they affected Plaintiff’s

daily life or to what extent. (Id. at 397.)

                        c.      Opinion Evidence Relating to Plaintiff’s
                                Mental Impairments: July 2017 Mental
                                Impairment Questionnaire (Dr. Scherer)

        On July 17, 2017, Dr. Scherer completed a Mental Impairment Questionnaire, reporting

that Plaintiff had been diagnosed with PTSD, with symptoms of, inter alia, depression and

anxiety, hostility or irritability, feelings of guilt or worthlessness, difficulty thinking or

concentrating, easy distractibility, paranoia, panic attacks, intrusive recollections of a traumatic

experience, persistent irrational fears, vigilance and scanning, appetite disturbances/weight

change, and insomnia. (Id. at 392-93.) Dr. Scherer noted that Plaintiff had “moderate”

limitations in performing at a consistent pace and accepting instruction and criticism from

supervisors; “moderate-to-marked” limitations in sustaining an ordinary routine, working with or

near others without distractions, completing a workday without interruptions, and maintaining




                                                   19
socially appropriate behavior; and “marked” limitations in interacting appropriately with the

public. (Id. at 395.)

               3.       Plaintiff’s Reports Regarding His Limitations

       Plaintiff filed his application for SSI disability benefits (Form OMB No. 0960-0579) on

April 24, 2015, alleging, as noted above, disabilities of stage 3 cancer and a “GIST tumor

resection.” (Id., at 187, 208.) Plaintiff reported that he had ceased work as an actor on March

31, 2015, for “non-disability related” reasons. Despite this, Plaintiff asserted that his

impairments became severe enough to keep him from working as of August 1, 2012. (Id.)

       On May 5, 2015, Plaintiff completed a “Function Report,” in which he described his

then-current impairments and abilities. (Id. at 217-27.) In that report, Plaintiff stated that he

lived with his mother. (Id. at 217.) Plaintiff reported problems with dressing and bathing,

stating that there were days when he never left his bed, and that he had some “balance issues”

with bathing. (Id. at 218.) Plaintiff also reported, though, that he would go to the store for food

and clothes, and that he was able to clean and to do laundry. (Id. at 220-21.) He further stated

that he prepared his own food or meals (specifically, frozen meals) on a daily basis, even though

he “c[ouldn]’t eat well.” (Id. at 219, 221.)

       With respect to his ability to concentrate, Plaintiff stated that he sometimes forgot to take

his medications and would need reminders. (Id. at 219.) He also reported problems with paying

attention, and stated that he could not finish tasks once started because he was “very h[y]per.”

(Id. at 224.) He also stated that stress or changes in his schedule made him “very anxious,” and

that he could “only deal with one thing at a time.” (Id. at 225.) He stated that he was unable to

pay bills, but that he could count change and handle a savings account. (Id. at 221.)




                                                 20
        Plaintiff indicated that, when he went out, he would walk, ride in a car, or use public

transportation. (Id. at 220.) He reported watching TV and listening to music “everyday.” (Id.)

With respect to social activities, Plaintiff stated that he spent time with others talking about

“everyday” things, although he “[didn’t] have many friends or family.” (Id. at 222.) He also

reported that he did not have problems getting along with family, friends, neighbors, or others.

(Id.) He also reported no problems in getting along with authority figures. (Id. at 224.)

        With respect to Plaintiff’s physical limitations, he stated that he was not able to lift

“heavy” items, that he had “no problem” standing “for short periods,” that his walking was slow

most of the time, and that he could only walk for approximately five minutes before he needed to

rest. (Id. at 222, 224.) He reported that he wore glasses, but had “no problem” sitting, climbing

stairs, kneeling, squatting, reaching, using his hands, hearing, or talking. (Id. at 223.) Plaintiff

also described pain related to his intestinal tumor as a “stabbing ache . . . next to my pancreas”

(id., at 225), and he indicated that he experienced that pain daily, usually after eating (id. at 226).

He reported taking “Klevec” (presumably Gleevec) and “medical marijuana pills” (presumably

referring to Marinol) for the pain, and that the marijuana helped but did not totally abate the pain.

(Id.)

        On May 30, 2015, Plaintiff apparently completed another “Function Report.” (Id.

at 284-93.) The information given by Plaintiff in this later Function Report is substantially

similar to that which he provided in the earlier Function Report, with a few notable differences.

In particular, in the May 30 report, Plaintiff denied any problems with dressing or bathing, but

stated, without explanation, that his disabilities interfered with his ability to feed himself and use

the toilet. (Id. at 285.) Plaintiff continued to maintain, however, that he prepared his own meals

of frozen food or eggs on a daily basis. (Id. at 285-86.) Plaintiff also reported that he would go



                                                  21
outside three to four times a week, and that he also engaged in reading as a hobby. (Id. at 286-

87.) Plaintiff explained that he had been diagnosed with PTSD and would lose concentration

quickly. (Id. at 287-88.) He also stated he had “attention deficit.” (Id. at 290.) Plaintiff’s

reports regarding his physical limitations and pain were largely the same as they had been

previously, except that Plaintiff also noted that he would get tired if he used stairs, and that he

“d[id]n’t like to talk too much” because he would “get anxious.” (Id. at 288-89.) He also noted

that the pain in his abdomen that he had previously reported would occasionally radiate to his

back, hands, and legs. (Id. at 291-92.)

        It appears that, at some point, Plaintiff also filled out portions of a Work History Report

(SSA Form 0960-0578). Although Plaintiff reported no work history, and much of the form is

simply filled with the repeated notation “N/A,” Plaintiff did mark, in three places, that the

heaviest weight he had lifted was 20 pounds, which he had lifted frequently. (Id. at 297, 299,

301.)

        C.     Plaintiff’s Testimony Before the ALJ

        On July 28, 2017, Plaintiff testified at the Hearing before the ALJ, represented by

Stephen Ekblom, Esq., 41 of the law firm of Binder & Binder. (Id. at 44-46.) 42 Plaintiff testified

that he was then 53 years old, and that he had attended one year of college in 2015. (Id. at 50.)


        41
          Although the transcript of the hearing transcribes the name of Plaintiff’s counsel as
“Stephen Englund,” the Court presumes, based on numerous submissions from Mr. Ekblom to
the ALJ, that the transcription was an error.
        42
           At the outset of the Hearing, the ALJ noted that Plaintiff’s counsel had alerted her to
the fact that counsel was still awaiting receipt of certain records, and the ALJ inquired as to what
attempts had been made by Plaintiff and his counsel to obtain those records. Plaintiff’s counsel
explained that a Dr. “Steve” was refusing to send records, and that a Dr. “Munoz” had been
nonresponsive to counsel’s requests. (Id. at 47-48.) As there are no medical providers with
these names in the Record, these may have been transcription errors, potentially referring to
Dr. “Asif” and Dr. “Yunus.”

                                                  22
He explained that he had worked as an Operations Aide for a methadone program at Promesa for

four months, until his termination in May 2017. (Id. at 50-53.) He also testified that, at the time

of the Hearing, he was holding training classes at a gym for approximately one hour, two to three

times per week. (Id. at 53.) He testified that he made from $35 to $150 a week, depending on

how many classes he taught that week. (Id. at 53-54.) Plaintiff reported feeling suspicious of

attendees at his training classes who would stand behind him or ask about his schedule. (Id. at

53-56.)

          Plaintiff testified that he had first treated for his psychiatric impairments with

Dr. Marshall, but had stopped treating with her after he lost his insurance. (Id. at 63.) Plaintiff

testified that, as of the time of the Hearing, he had been treated by Dr. Scherer for “a few

months” and that he had started that treatment in connection with his employment as an

Operations Aide. (Id. at 56-57.) Plaintiff testified at length regarding his limitations in

interacting with others, describing, in particular, the tensions that had existed between him and

his co-workers at Promesa. (See id. at 57-61, 65-66, 71.) He reported that his co-workers had

complained that he was “aggressive” and “paranoid,” and explained that he had been “bothered”

and “scared” by his co-workers’ approaching him from behind and being able to read his

computer screen. (Id. at 57, 59-60.) Plaintiff also testified that he was uncomfortable in public

because he felt that he was being watched by others, and that he would get agitated in crowded

spaces such as restaurants. (Id. at 67-73.) Plaintiff claimed that these symptoms were due in part

to his having spent time in prison, where he had consistently been concerned about being

attacked by other inmates. (Id. at 61-63.) Plaintiff also testified, however, that he had attended

church for a few months and was “treated like a human” there, even though he felt “out of place”

because he did not have a family and was attending alone. (Id. at 85.)



                                                    23
       With respect to his concentration, Plaintiff testified that he “couldn’t focus or wait [un]til

the next day to do homework” when he attended college classes and that he would sometimes

forget where he placed his wallet or keys. (Id. at 72.) He also testified that he didn’t “have the

attention span” to read. (Id. at 84.)

       With respect to his physical impairments, Plaintiff testified that he had ceased

chemotherapy approximately two months prior to the Hearing, but that he was still experiencing

certain side effects, including diarrhea and fatigue. (Id. at 75-76.) He reported that he would

feel “stuck” in the house due to these symptoms and would stay inside at home all day

approximately two to three times per week. (Id. at 77.) Plaintiff also testified, however, that he

helped his mother monitor her health, clean the house, and make repairs. (Id. at 79.) He testified

that, when he was first released from prison, he would help his mother shop for groceries, but

that, after a time, he stopped because of the crowds and long lines. (Id. at 80.)

       Plaintiff reported that he was currently taking Prilosec and Marinol, but that he

anticipated that he would stop taking Marinol within a few weeks, due to the conclusion of his

chemotherapy. (Id. at 82.) He denied taking any psychiatric medications and stated that he did

not want to take such medications because he had “seen what that does to people.” (Id. at 82.)

He confirmed that Dr. Scherer had not recommended any medications for his alleged mental

impairments. (Id. at 83.)

       At the conclusion of the hearing, following the testimony of a Vocational Expert (“VE”),

Plaintiff asserted that he wanted to know why Dr. “Rose” and Dr. “Unis” 43 had stated that

Plaintiff was able to “work for six hours a day,” as he claimed those doctors only saw him when


       43
          The Court assumes that “Unis” is a typographical error for Dr. Yunus. (Id.) There are
no notes or reports in the Record, though, from a provider or medical consultant named (or
whose name sounds like) Dr. “Rose.” (See generally id.)

                                                 24
he was able to get to the hospital, but not when he “[couldn’t] move.” (Id. at 93-94.) The ALJ

assured Plaintiff that she would look at the “whole picture” in reaching her determination. (Id.

at 94.)

          D.     The VE’s Testimony Before the ALJ

          The ALJ also heard testimony from a VE, identified in the Record only as “Ms. Russo.”

(See id. at 87-93.) The ALJ first asked the VE if an individual of the same age, education and

past work experience as Plaintiff, with Plaintiff’s RFC (as ultimately determined by the ALJ in

her decision (see Discussion, infra, at Section III(B))), could perform any of Plaintiff’s identified

past work (R. at 87-88). The VE responded that Plaintiff’s past work would be precluded

because it was “over the exertional level” and involved contact with the public. (Id. at 88.) The

ALJ then inquired whether there were other jobs in the economy that such an individual could

perform, and the VE responded that such an individual could perform the jobs of a marker,

cleaner/housekeeper, and garment sorter. (Id.) The ALJ then inquired as to whether a person

with the same limitations, who would also be off-task for more than 15 percent of the workday,

would be able to perform any past work or jobs in the national economy, and the VE responded

that work would be precluded for such an individual. (Id.) In response to questioning from

Plaintiff’s counsel, the VE further explained that an unskilled worker typically could not be off

task for more than nine percent of the workday. (Id. at 89.)

          E.     Evidence Submitted to the Appeals Council

          After ALJ Singh issued a decision adverse to Plaintiff, Plaintiff appealed that decision to

the Appeals Council, and, in connection with his appeal, Plaintiff submitted additional medical

records, including treatment records from Advanced Urology Centers of New York (“Advanced

Urology”) and new records from Drs. Muhammad Naeem, Asma Naeem, and Scherer. (See id.

at 2.) That evidence reflected that Plaintiff underwent an echocardiogram (“ECG”) at an
                                                   25
appointment with Dr. Asma Naeem on October 24, 2016. (Id. at 37.) It also showed that, on

December 21, 2016, and January 26, 2017, Plaintiff attended appointments with Dr. Carl Gerardi

of Advanced Urology, who diagnosed Plaintiff with testicular hypofunction. (Id. at 35, 39.) The

evidence also contained updated notes from Dr. Scherer, who noted in September 2017 that

Plaintiff’s “symptom presentation [had] not changed since intake” and that he “continue[d] to

experience nightmares, insomnia, panic symptoms, hypervigilance, anxiety in closed spaces,

avoid[ance] [of] triggering situations and people, and irritability.” (Id. at 41.)

       The Appeals Council concluded that this additional evidence “d[id] not show a

reasonable probability that it would change the outcome of the [ALJ’s] decision.” (Id. at 2.)

       F.      The Current Action and Motions Before the Court

       Plaintiff, proceeding pro se, commenced this action by filing a Complaint with the Court

on October 23, 2018. (Dkt. 2.) In his Complaint, Plaintiff asserted generally that the ALJ’s

decision was “not supported by substantial evidence . . . or was based on legal error.” (Id.)

Plaintiff requested that the Court “modify or reverse the decision of the [Commissioner]” and

award him SSI benefits. (Id.) During the pendency of this action, Plaintiff also submitted

several letters to the Court which purported to provide, for the Court’s consideration, additional

information and medical records regarding Plaintiff’s impairments. (See Dkts. 9-12, 19-20.) 44

While some of those letters attached updated reports from Dr. Scherer, which appear to report

some worsening of Plaintiff’s PTSD-related symptoms, the updated reports do not add any



       44
          The Court notes that one of Plaintiff’s letters (Dkt. 11) asserted that the Commissioner
had been untimely in filing the Record, which Plaintiff apparently believed had been due within
60 days of an Order of Service and Scheduling Order issued by the Hon. Ronnie Abrams,
U.S.D.J. (Dkt. 6.) The Order, however, directed the Commissioner to file the Record within 90
days, not 60. (Id.) Thus, to the extent Plaintiff’s letter sought any relief or sanction against
Defendant based on the alleged untimeliness of the filing of the Record, that request is denied.

                                                  26
additional or clarifying information regarding Dr. Scherer’s earlier reports, which related to the

relevant time period. (See generally id.)

        On February 20, 2019, the Commissioner filed a motion for judgment on the pleadings

(Dkt. 16), together with a supporting memorandum of law (Memorandum of Law in Support of

Defendant’s Cross Motion for Judgment on the Pleadings, dated Feb. 20, 2019 (“Def. Mem.”)

(Dkt. 17).) In that motion, Defendant requests that the Court affirm the decision of the

Commissioner, contending that the decision was based on substantial evidence and that the

additional evidence submitted to the Appeals Council and to this Court by Plaintiff cannot

suffice to disturb that decision.

        Plaintiff filed no separate cross-motion, but, given this Court’s obligation to construe

pro se papers liberally to raise the strongest arguments they suggest, see Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474 (2d Cir. 2006) (collecting authority), this Court construes

Plaintiff’s opposition (see Letter from Plaintiff, dated Feb. 24, 2019 (“Pl. Opp.”) (Dkt. 18)) as a

cross-motion for judgment on the pleadings in his favor, pursuant to Rule 12(c), see Camacho v.

Colvin, No. 15CV7080(CM)(DF), 2017 WL 770613, at *13 (S.D.N.Y. Feb. 27, 2017) (adopting

report and recommendation). In his opposition, Plaintiff asserts that the matter should be

remanded because “the [ALJ] failed to give proper credit to the [o]pinion of the ‘treating

physician,’ i.e., Dr. Steven Scherer.” (Pl. Opp., at ECF 1.) 45 Plaintiff also argues that the

evidence submitted after the ALJ’s decision “is cumulative and critical evidence which has

clearly been overlooked, and/or ignored.” (Id., at ECF 2.)




        45
        As Plaintiff’s opposition does not include page numbers, the Court will refer to the
page numbers affixed by the Court’s Electronic Case Filing (“ECF”) system.

                                                 27
                                           DISCUSSION

I.     APPLICABLE LEGAL STANDARDS

       A.      Judgment on the Pleadings

       Judgment on the pleadings under Rule 12(c) is appropriate where “the movant establishes

‘that no material issue of fact remains to be resolved,’” Guzman v. Astrue, No. 09cv3928 (PKC),

2011 WL 666194, at *6 (S.D.N.Y. Feb. 4, 2011) (quoting Juster Assocs. v. City of Rutland, 901

F.2d 266, 269 (2d Cir. 1990)), and a judgment on the merits can be made “‘merely by

considering the contents of the pleadings,’” id. (quoting Sellers v. M.C. Floor Crafters, Inc., 842

F.2d 639, 642 (2d Cir. 1988)).

       Judicial review of a decision of the Commissioner is limited. The Commissioner’s

decision is final, provided that the correct legal standards are applied, and findings of fact are

supported by substantial evidence. 42 U.S.C. § 405(g); Shaw v. Chater, 221 F.3d 126, 131 (2d

Cir. 2000). “[W]here an error of law has been made that might have affected the disposition of

the case, [a] court cannot fulfill its statutory and constitutional duty to review the decision of the

administrative agency by simply deferring to the factual findings of the ALJ.” Pollard v. Halter,

377 F.3d 183, 189 (2d Cir. 2004) (quoting Townley v. Heckler, 748 F.2d 109, 112 (2d Cir. 1984)

(citation omitted)). Thus, the first step is to ensure that the Commissioner applied the correct

legal standards. See Tejada v. Apfel, 167 F.3d 770, 773 (2d Cir. 1999); Johnson v. Bowen, 817

F.2d 983, 986 (2d Cir. 1987).

       The next step is to determine whether the Commissioner’s decision is supported by

substantial evidence. See Tejada, 167 F.3d at 773. Substantial evidence “means such relevant

evidence as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971) (internal citation and quotation marks omitted). In making


                                                  28
this determination, a court must consider the underlying record. The reviewing court does not,

however, decide de novo whether a claimant is disabled. See Veino v. Barnhart, 312 F.3d 578,

586 (2d Cir. 2002) (“Where the Commissioner’s decision rests on adequate findings supported

by evidence having rational probative force, we will not substitute our judgment for that of the

Commissioner.”); Schaal v. Apfel, 134 F.3d 496, 501 (2d Cir. 1998); Beauvoir v. Chater, 104

F.3d 1432, 1433 (2d Cir. 1997). Thus, if the correct legal principles have been applied, this

Court must uphold the Commissioner’s decision upon a finding of substantial evidence, even

where contrary evidence exists. See Alston v. Sullivan, 904 F.2d 122, 126 (2d Cir. 1990)

(“Where there is substantial evidence to support either position, the determination is one to be

made by the factfinder.”); see also DeChirico v. Callahan, 134 F.3d 1177, 1182-83 (2d Cir.

1998) (affirming decision where substantial evidence supported both sides).

       B.      The Five-Step Sequential Evaluation

       To be entitled to disability benefits under the Act, a claimant must establish his or her

“inability to engage in any substantial gainful activity by reason of any medically determinable

physical or mental impairment which can be expected to result in death or which has lasted or

can be expected to last for a continuous period of not less than 12 months.” 42 U.S.C. §

1382c(a)(3)(A); Balsamo v. Chater, 142 F.3d 75, 79 (2d Cir. 1998). An individual is considered

disabled only if the individual’s physical or mental impairments are of such severity that he or

she is not only unable to do his or her previous work, but also cannot, considering his or her age,

education, and work experience, engage in any other kind of substantial gainful work that exists

in the national economy. 42 U.S.C. § 1382c(a)(3)(B).

       In evaluating a disability claim, an ALJ must follow the five-step procedure set out in the

regulations governing the administration of Social Security benefits. See 20 C.F.R. § 416.920;



                                                29
Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982) (per curiam). Throughout the inquiry, the

ALJ must consider four primary sources of evidence: “(1) the objective medical facts; (2)

diagnoses or medical opinions based on such facts; (3) subjective evidence of pain or disability

testified to by the claimant or others; and (4) the claimant’s educational background, age, and

work experience.” Brown v. Apfel, 174 F.3d 59, 62 (2d Cir. 1999) (citations omitted).

       The first step of the inquiry requires the ALJ to determine whether the claimant is

engaged in substantial gainful activity. 20 C.F.R. § 416.920(a)(4)(i). If not, at the second step,

the ALJ determines whether the claimant has a “severe” impairment or combination of

impairments that significantly limits his or her physical or mental ability to do basic work

activities. Id. §§ 416.920(a)(4)(ii), (c). If the claimant does suffer from such an impairment,

then the third step requires the ALJ to determine whether this impairment meets or equals an

impairment listed in 20 C.F.R. Pt. 404, Subpt. P, App. 1. Id. § 416.920(a)(4)(iii). If it does, then

the claimant is presumed to be disabled “without considering [the claimant’s] age, education, and

work experience.” Id. § 416.920(d).

       Where the claimant alleges a mental impairment, Steps Two and Three require the ALJ to

apply a “special technique,” outlined in 20 C.F.R. § 416.920a, to determine the severity of the

claimant’s impairment at Step Two, and to determine whether the impairment satisfies Social

Security regulations at Step Three. 46 See Kohler v. Astrue, 546 F.3d 260, 265 (2d Cir. 2008). If

the claimant is found to have a “medically determinable mental impairment,” the ALJ must


         46 Pursuant to 81 Fed. Reg. 66138-01 (S.S.A. Sept. 26, 2016), the SSA revised the
criteria in the Listing of Impairments (the “Listing,” 20 C.F.R. Pt. 404, Subpt. P, App. 1) used to
evaluate claims involving mental disorders under Titles II and XVI of the Act, effective
January 17, 2017. These revisions impacted various relevant portions of 20 C.F.R. §§ 404 and
416. This Court will review the ALJ’s decision under the text of the applicable Regulation as it
existed at the time that the ALJ issued his decision, see Brothers v. Colvin, No. 7:16cv100
(MAD), 2017 WL 530525, at *4 n.2 (N.D.N.Y. Feb. 9, 2017).

                                                 30
“specify the symptoms, signs, and laboratory findings that substantiate the presence of the

impairment(s),” then “rate the degree of functional limitation resulting from the impairment(s) in

accordance with paragraph (c) of [Section 416.920a],” which specifies four broad functional

areas: (1) activities of daily living; (2) social functioning; (3) concentration, persistence or pace;

and (4) episodes of decompensation. 47 20 C.F.R. §§ 416.920a(b), (c)(3); see Kohler, 546 F.3d at

265-66. The functional limitations for these first three areas are rated on a five-point scale of

“[n]one, mild, moderate, marked, [or] extreme,” and the limitation in the fourth area (episodes of

decompensation) is rated on a four-point scale of “[n]one,” “one or two,” “three,” or “four or

more.” 20 C.F.R. § 416.920a(c)(4).

       If the claimant’s impairment does not meet or equal a listed impairment, then the ALJ

must determine, based on all the relevant evidence in the record, the claimant’s residual

functional capacity, or ability to perform physical and mental work activities on a sustained

basis. Id. § 416.945. The ALJ then proceeds to the fourth step of the inquiry, which requires the

ALJ to determine whether the claimant’s RFC allows the claimant to perform his or her “past

relevant work.” Id. § 416.920(a)(4)(iv). Finally, if the claimant is unable to perform his or her

past relevant work, the fifth step requires the ALJ to determine whether, in light of the claimant’s

RFC, age, education, and work experience, the claimant is capable of performing “any other

work” that exists in the national economy. Id. §§ 416.920(a)(4)(v), (g).

       On the first four steps of the five-step evaluation, the claimant generally bears the burden

of establishing facts to support his or her claim. See Berry, 675 F.2d at 467 (citation omitted).


        47 “Episodes of decompensation are exacerbations or temporary increases in symptoms
or signs accompanied by a loss of adaptive functioning, as manifested by difficulties in
performing activities of daily living, maintaining social relationships, or maintaining
concentration, persistence, or pace.” Morales v. Colvin, No. 13cv4302 (SAS),
2014 WL 7336893, at *8 n.130 (S.D.N.Y. Dec. 24, 2014) (quoting Kohler, 546 F.3d at 266 n.5).

                                                  31
At the fifth step, the burden shifts to the Commissioner to “show that there is work in the

national economy that the claimant can do.” Poupore v. Astrue, 566 F.3d 303, 306 (2d Cir.

2009). The Commissioner must establish that the alternative work “exists in significant

numbers” in the national economy and that the claimant can perform this work, given his or her

RFC and vocational factors. 20 C.F.R. § 416.960(c)(2).

       Where the claimant only suffers from exertional impairments, the Commissioner can

satisfy this burden by referring to the Medical-Vocational Guidelines (the “Grids”), set out in 20

C.F.R. Pt. 404, Subpt. P, App. 2. Where, however, the claimant suffers from nonexertional

impairments (such as mental impairments) that “‘significantly limit the range of work permitted

by his [or her] exertional limitations,’” the ALJ is required to consult with a vocational expert,”

rather than rely exclusively on these published Grids. Zabala v. Astrue, 595 F.3d 402, 410 (2d

Cir. 2010) (quoting Bapp v. Bowen, 802 F.2d 601, 605 (2d Cir. 1986) (citations omitted)). “A

nonexertional impairment ‘significantly limit[s]’ a claimant’s range of work when it causes an

‘additional loss of work capacity beyond a negligible one or, in other words, one that so narrows

a claimant’s possible range of work as to deprive him of a meaningful employment

opportunity.’” Id. at 411 (quoting Bapp, 802 F.2d at 605-06).

       C.      The Treating Physician Rule

       Under the so-called “treating physician rule,” 48 the medical opinion of a treating source

as to “the nature and severity of [a claimant’s] impairments” is entitled to “controlling weight,”

where the opinion is “well-supported by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with other substantial evidence in [the] case record.” 20


        48 In accordance with Revisions to Rules Regarding the Evaluation of Medical Evidence,
82 Fed. Reg. 11 (Jan. 18, 2017), the treating physician rule, as described herein, will no longer be
in effect for applications made to the SSA on or after March 27, 2017.

                                                 32
C.F.R. § 416.927(c)(2). “Treating source” is defined as the claimant’s “own physician,

psychologist, or other acceptable medical source who . . . has provided [the claimant] with

medical treatment or evaluation” and who has had “an ongoing treatment relationship” with him

or her. 20 C.F.R. § 416.902. Treating physicians’ opinions are generally accorded deference

because treating physicians “are likely to be the medical professionals most able to provide a

detailed, longitudinal picture” of a claimant’s condition and “bring a unique perspective to the

medical evidence that cannot be obtained from the objective medical findings alone or from

reports of individual examinations, such as consultative examinations.” 20 C.F.R. §

416.927(c)(2); see Taylor v. Barnhart, 117 F. App’x 139, 140 (2d Cir. 2004) (summary order).

        Where an ALJ determines that a treating physician’s opinion is not entitled to

“controlling weight,” the ALJ must “give good reasons” for the weight accorded to the opinion.

20 C.F.R. § 416.927(c)(2). Failure to “give good reasons” is grounds for remand. Halloran v.

Barnhart, 362 F.3d 28, 33 (2d Cir. 2004) (“We do not hesitate to remand when the

Commissioner has not provided ‘good reasons’ for the weight given to a treating physician’s

opinion . . . .”). Moreover, in determining the weight to be accorded to an opinion of a treating

physician, the ALJ “must apply a series of factors,” Aronis v. Barnhart, No. 02cv7660 (SAS),

2003 WL 22953167, at *5 (S.D.N.Y. Dec. 15, 2003) (citing 20 C.F.R. §§ 404.1527(d)(2),

416.927(d)(2) 49), including: (1) the length of the treatment relationship and the frequency of

examination; (2) the nature and extent of the treatment relationship, including whether the

treatment received was particular to the claimant’s impairment; (3) the supportability of the

physician’s opinion; (4) the consistency of the physician’s opinion with the record as a whole;


       49 On February 23, 2012, the Commissioner amended 20 C.F.R. §§ 404.1527 and
416.927, by, among other things, removing paragraph (c), and re-designating paragraphs (d)
through (f) as paragraphs (c) through (e).

                                                33
and (5) the specialization of the physician providing the opinion, 20 C.F.R. § 416.927(c)(2)-(5);

see Shaw, 221 F.3d at 134 (noting that these five factors “must be considered when the treating

physician’s opinion is not given controlling weight”).

        Even where a treating physician’s opinion is not entitled to “controlling weight,” it is

generally entitled to “more weight” than the opinions of non-treating and non-examining

sources. 20 C.F.R. § 416.927(c)(2); see SSR 96-2p (S.S.A. July 2, 1996) (“In many cases, a

treating source’s medical opinion will be entitled to the greatest weight and should be adopted,

even if it does not meet the test for controlling weight.”); see also Gonzalez v. Apfel, 113 F.

Supp. 2d 580, 589 (S.D.N.Y. 2000). A consultative physician’s opinion, by contrast, is

generally entitled to “little weight.” Giddings v. Astrue, 333 F. App’x 649, 652 (2d Cir. 2009)

(Summary Order) (internal quotation marks and citation omitted). This is because consultative

examinations “are often brief, are generally performed without benefit or review of the

claimant’s medical history, and, at best, only give a glimpse of the claimant on a single day.”

Simmons v. U.S. R.R. Ret. Bd., 982 F.2d 49, 55 (2d Cir. 1992) (internal quotation marks and

citations omitted). The opinions of consultative physicians, though, “can constitute substantial

evidence in support of the ALJ’s decision” when the opinion of a claimant’s treating physician

cannot be obtained. Sanchez v. Commissioner of Social Sec., No. 15cv4914, 2016 WL

8469779, at *10 (S.D.N.Y. Aug. 2, 2016), report and recommendation adopted by 2017 WL

979056 (Mar. 13, 2017).

       D.      Consideration of New Evidence

       When, upon an administrative appeal, the claimant submits supplemental evidence that

was not before the ALJ, the Appeals Council is required to consider that evidence, to the extent it

“relates to the period on or before the date of the [ALJ] hearing decision.” 20 C.F.R. §



                                                 34
416.1476(b). If, after considering the additional evidence, the Appeals Council denies review of

the ALJ’s decision, then the record before the reviewing court will then include the supplemental

evidence. Perez v. Chater, 77 F.3d 41, 46 (2d Cir. 1996). At that point, the task of the reviewing

court will be to “review the entire administrative record, which includes the new evidence, and

determine, as in every case, whether there is substantial evidence to support the [agency’s]

decision.” Id.

       When a court is confronted with a case where the plaintiff has submitted supplemental

evidence to the court itself to support his or her claim, the court may remand based on that

evidence, provided the plaintiff shows good cause for the failure to have incorporated such

evidence into the record previously. 42 U.S.C. § 405(g); see also Lisa v. Secretary of Health and

Human Services, 940 F.2d 40, 43 (2d Cir. 1991); Fortier v. Astrue, No. 09cv0993 (RJS) (HBP),

2010 WL 1506549, at *20 (S.D.N.Y. Apr. 13, 2010) (adopting report and recommendation);

Tirado v. Bowen, 842 F.2d 595, 597 (2d Cir. 1988). To justify remand, however, the court must

find that the supplemental evidence is “new” – in the sense that it is not merely duplicative of

evidence already in the record, Tirado, 842 F.2d at 597; Harris-Batten v. Comm’r of Social

Security, No. 05cv7188, 2012 WL 414292, at *6 (S.D.N.Y. Feb. 9, 2012), and also that it is

“material” – that is, relevant to the time period at issue, and probative, such that it is reasonably

possible that such evidence would have influenced the Commissioner to decide the claim

differently, Tirado, 842 F.2d at 597.

II.    THE ALJ’S DECISION

       On November 7, 2017, ALJ Singh issued her decision, finding that Plaintiff was not

disabled for purposes of the Act and did not qualify for SSI. (See generally R. at 12-26.) In

rendering her decision, the ALJ applied the five-step sequential evaluation. (Id.)



                                                  35
          A.     Steps One Through Three of the Sequential Evaluation
          At the first step of the evaluation, the ALJ determined that Plaintiff had not engaged in

substantial gainful activity during the relevant time period. (R. at 14.) In this regard, the ALJ

noted that Plaintiff had worked during the relevant time period, both as an Operation Aide for a

methadone residential program, then as a trainer at a gym. (Id.) The ALJ, however,

characterized Plaintiff’s work as an Operation Aide as a “failed work attempt” that did not

constitute substantial gainful activity, given that Plaintiff had been terminated from the position

after a short time, and had earned only approximately $8,037 from the position, in the first

quarter of 2017. (Id.) The ALJ similarly concluded that Plaintiff’s position as a gym trainer,

which was part-time only, also did not meet the standard for substantial gainful activity. (Id.

at 15.)

          At the second step of the evaluation, the ALJ determined that Plaintiff had the severe

impairments of post-traumatic stress disorder and gastrointestinal cancer in remission. (Id.)

          At the third step, the ALJ concluded that Plaintiff’s impairments did not meet or

medically equal the severity of a listed impairment. (Id.) In this regard, the ALJ considered

Listing 5.06 (“Inflammatory Bowel Disease”), 50 but concluded that the medical evidence did not

support that Plaintiff met the requirements of that Listing. (Id. at 15-16.)


          50
          Listing 5.06 requires that a claimant suffer from inflammatory bowel disease in
conjunction with either “obstruction of stenotic areas . . . in the small intestine or colon with
proximal dilation,” or any two of the following occurring on at least two occasions, at least 60
days apart, within a consecutive six month period: (1) anemia with hemoglobin of less than
10.0 g/dL, present on at least two evaluations at least 60 days apart; or (2) serum albumin of
3.0 g/dL or less, present on at least two evaluations at least 60 days apart; or (3) clinically
documented tender abdominal mass palpable on physical examination with abdominal pain or
cramping that is not completely controlled by prescribed narcotic medication, present on at least
two evaluations at least 60 days apart; or (4) perineal disease with a draining abscess or fistula,
with pain that is not completely controlled by prescribed narcotic medication, present on at least
two evaluations at least 60 days apart; or (5) involuntary weight loss of at least 10 percent from
baseline, as computed in pounds, kilograms, or BMI, present on at least two evaluations at least
                                                   36
       With respect to Plaintiff’s alleged mental impairments, the ALJ determined that Plaintiff

did not meet the requirements of Listing 12.15 (“Trauma- and Stressor-Related Disorders”). 51

(Id. at 16). The ALJ concluded that Plaintiff had mild limitations in understanding,

remembering, or applying information, and in adapting and managing himself. (Id.) In this

regard, the ALJ noted that the Record indicated Plaintiff was able to follow written and spoken

instructions and engage in many of the ordinary activities of daily living, and further noted that

Plaintiff was able to “follow along” and “answer questions appropriately” during the Hearing.

(Id.) The ALJ also concluded that Plaintiff had moderate limitations in interacting with others

and in maintaining concentration, persistence, or pace. (Id.) In reaching this conclusion, the

ALJ noted that, although Plaintiff reported difficulties being in crowds, he was able to socialize

with his mother and neighbor, taught gym classes, and had a relationship with a girlfriend. (Id.)

The ALJ also noted that Plaintiff was able to attend medical appointments, handle his finances,

and concentrate at the Hearing. (Id.) Based on the limitations that the ALJ identified, she

concluded that Plaintiff’s mental impairments were not sufficiently severe to meet the Paragraph




60 days apart; or (6) need for supplemental daily enteral nutrition via a gastrostomy or daily
parenteral nutrition via a central venous catheter. 20 C.F.R. Part 404, Subpart P, Appendix 1.
       51
            Listing 12.15 provides that a mental impairment may meet the severity of such Listing
if it includes medical documentation of all of the following: (1) exposure to actual or threatened
death, serious injury, or violence; (2) subsequent involuntary re-experiencing of the traumatic
event; (3) avoidance of external reminders of the event; (4) disturbance in mood or behavior; and
(5) increases in arousal and reactivity. In addition, the impairment must meet the requirements
of Paragraph B, which requires an extreme limitation in one or a marked limitation in two of the
following: understanding, remembering, or applying information; interacting with others;
concentrating, persisting, or maintaining pace; and adapting and managing oneself; or, the
impairment must meet the requirements of Paragraph C, which requires a medically documented
history of the disorder over a period of at least two years, with ongoing treatment that diminishes
the symptoms of the disorder, and marginal adjustment. 20 C.F.R. Part 404, Subpart P,
Appendix 1.

                                                37
B requirements of the Listing. (Id.) The ALJ further concluded that the requirements of

Paragraph C were also not met. (Id. at 17.)

       B.      The ALJ’s Assessment of Plaintiff’s RFC

       At the fourth step of the ALJ’s evaluation, she determined that Plaintiff had the RFC to

perform light work, with the following additional restrictions: Plaintiff could only lift and carry

20 pounds occasionally and 10 pounds frequently, and could stand and walk for six hours or sit

for up to six hours in an eight-hour workday. (Id.) With respect to Plaintiff’s mental

impairments, the ALJ incorporated additional restrictions, limiting Plaintiff to “understanding

and remembering and carrying out simple, routine, repetitive, noncomplex tasks, with occasional

contact with supervisors and no contact with the general public.” (Id.) In making this

determination, the ALJ found that Plaintiff had medically determinable impairments that could

be expected to produce some of the symptoms that Plaintiff had described in his subjective

complaints, but that his “statements concerning the intensity, persistence and limiting effects of

these symptoms” were inconsistent with medical evidence in the Record and, ultimately, with the

RFC assessment the ALJ developed based on that evidence.

               1.      Findings Regarding Plaintiff’s Physical Impairments

       In determining the extent of Plaintiff’s physical limitations, the ALJ considered the

undated letter written by Dr. Asma Naeem, but gave it “less weight” than other evidence, on the

grounds that Dr. Naeem’s opinion that Plaintiff “suffer[ed] from extreme pain” did not seem to

comport with her treatment notes, and that her opinion was unsupported by any cites to

“objective clinical or diagnostic findings.” (Id. at 22.) The ALJ also gave “less weight” to Dr.

Yunus’ letter of August 2015, finding that, although Dr. Yunus was a “treating source” for

Plaintiff, he neither provided details nor cited to objective clinical findings to support his



                                                  38
conclusions. (Id.) The ALJ stated, however, that she was according “more weight” to the

opinions that Dr. Yunus set forth in his October 2015 Impairment Questionnaire; specifically, the

ALJ found that, despite some inconsistencies in Dr. Yunus’s opinion regarding how often

Plaintiff might miss work per month, the opinions contained in the questionnaire were generally

consistent with a conclusion that Plaintiff could perform light work. (See id. at 23.)

       The ALJ also considered the opinions of Dr. Asif. Although the ALJ noted that, in his

June 2015 report, Dr. Asif had “offer[ed] little explanation” for his conclusions, and, further, that

the report was somewhat inconsistent with Dr. Asif’s notes of Plaintiff’s treatment, the ALJ

nonetheless concluded that the opinions contained in that report should be accorded “some

weight,” to the extent they could be interpreted to support her RFC assessment. (Id.) The ALJ

gave “more weight” to Dr. Asif’s January 2017 questionnaire, in which Dr. Asif opined that

Plaintiff could sit, stand, or walk for more than six hours in an eight hour workday and could

occasionally carry 10 to 20 pounds, as the ALJ found that this opinion was “generally consistent

with the medical evidence as well as [Plaintiff’s] activities of daily living.” (Id. at 23.)

               2.      Findings Regarding Plaintiff’s Mental Impairments

       In considering Plaintiff’s mental impairments, the ALJ first noted that, although Dr. Asif

and Dr. Yunus were not treating psychiatrists, the ALJ would consider their opinions as to

Plaintiff’s mental status to the extent those opinions comported with the medical record as a

whole. (Id. at 21.)

       With respect to Dr. Scherer’s opinion, although the ALJ did not state that Dr. Scherer was

a “treating physician,” the ALJ gave his opinion “more weight,” on the grounds that Dr. Scherer

“ha[d] had the opportunity to examine and treat [Plaintiff].” (Id. at 24.) The ALJ noted that she

had considered many of the limitations noted in Dr. Scherer’s opinion, and had incorporated



                                                  39
those limitations into her RFC analysis – including a limitation that Plaintiff needed no contact

with the general public, consistent with Dr. Scherer’s opinion that Plaintiff’s only “marked”

limitations was in “interacting appropriately with the public.” (Id.)

       The ALJ also considered Plaintiff’s testimony at the Hearing, particularly with respect to

his claimed limitations in interacting with others, and concluded that Plaintiff’s statements

regarding the intensity, persistence, and limiting effects of his alleged symptoms were not totally

consistent with the medical evidence. (Id. at 18, 20.) With respect to the medical treatment

evidence, the ALJ noted that, “on numerous examinations,” Plaintiff had “consistently” been

found to be “alert and/or oriented,” and that his psychiatric treatment notes supported the

conclusion that his mental status was “within normal limits.” (Id. at 20-21.) The ALJ further

noted that there was no evidence that Plaintiff had problems concentrating or interacting with

others in his community college classes, at church, or at his gym classes, and that Plaintiff could

perform “a wide variety of activities of daily living.” (Id. at 21.) The ALJ also noted that there

was no evidence in the Record that Plaintiff had been hospitalized for his alleged mental

impairments or that Plaintiff had used or had been prescribed any medications for those

impairments. (Id. at 22.)

       Based on this evidence, the ALJ concluded that Plaintiff would be able to understand,

remember, and carry out simple, routine, repetitive instructions, and could perform work that

involved occasional contact with supervisors and no contact with the general public. (Id.)

       C.      Steps Four and Five of the Sequential Evaluation

       At the fourth step, the ALJ concluded that Plaintiff did not have any past relevant work.

(Id.) The ALJ further noted that, although Plaintiff was 50 years old on the date when his

application was filed, his age category had changed during the relevant time period to “closely



                                                40
approaching advanced age.” (Id.) The ALJ concluded that, “[a]lthough a borderline age

situation exist[ed] because the [Plaintiff] [was] within a few days to a few months of attaining

the next higher age category and use of the higher age category would result in a finding of

‘disabled’ instead of ‘not disabled,’ use of this age category [was] not support by the limited

adverse impact of all factors on [Plaintiff’s] ability to adjust to other work.” (Id.) Based on the

testimony of the VE, the ALJ concluded that, during the relevant time period, jobs existed in the

national economy that Plaintiff was able to perform despite his impairments. (Id. at 25.)

       Thus, in light of Plaintiff’s age, education, work experience, and RFC, and based on the

ALJ’s finding that Plaintiff could have performed other work that existed in the national

economy during the relevant time period, the ALJ concluded that, during that period, Plaintiff

was not disabled as defined by the Act. (Id. at 26.)

III.   REVIEW OF THE ALJ’S DECISION

       In this action, the ALJ used the applicable five-step evaluation in analyzing Plaintiff’s

claim, and thus the initial question before this Court is whether, in evaluating Plaintiff’s claim

under this accepted protocol, the ALJ made any errors of law that might have affected the

disposition of the claim. If the ALJ did not commit legal error, then the Court must go on to

determine whether the ALJ’s determination that Plaintiff was not disabled was supported by

substantial evidence.

       Even generously construing Plaintiff’s claims, as the Court is required to do in light of

Plaintiff’s pro se status, it is apparent that Plaintiff does not challenge the ALJ’s determinations

regarding his physical impairments. (See generally Complaint; Pl. Opp.) The only two

arguments specifically advanced by Plaintiff appear to be: (1) that the ALJ failed to accord

sufficient weight to the opinion of Dr. Scherer under the treating physician rule; and (2) that



                                                 41
remand is warranted based on the additional evidence that Plaintiff submitted to the Appeals

Council and to this Court, in particular the additional evidence regarding Plaintiff’s mental

impairments. (See Pl. Opp., at 1-3.) Taken together and construed liberally, these arguments

may also be read, more generally, to challenge the sufficiency of the evidence supporting the

ALJ’s RFC determination regarding Plaintiff’s mental impairments, and her resulting conclusion

that Plaintiff was not disabled.

       Nonetheless, despite Plaintiff’s focus on his mental impairments, the Court – recognizing

that Plaintiff is proceeding pro se – has initially undertaken to conduct a general review of the

ALJ’s decision regarding the severity and limiting effects of Plaintiff’s claimed physical

impairments. Based on that review, as discussed briefly below, the Court finds no material error.

As for the arguments that Plaintiff has raised regarding his mental impairments, the Court

concludes, for the reasons that follow, that Dr. Scherer cannot be considered to have been

Plaintiff’s treating physician for purposes of the treating physician rule, and that, in any event,

any error by the ALJ in her application of the treating physician rule, with respect to the weight

assigned to Dr. Scherer’s opinion, was harmless. The Court also finds that the evidence

submitted by Plaintiff to the Appeals Council (and to the Court, to the extent that additional

evidence can properly be considered), does not warrant remand.

       A.      The ALJ’s Decision That Plaintiff’s Physical Impairments Did Not
               Preclude Him From Working Was Supported by Substantial Evidence.

       Even though Plaintiff does not appear to be challenging the ALS’s findings regarding his

physical impairments, the Court has nonetheless considered those findings, in light of its

obligation to construe the pleadings of a pro se plaintiff generously. Upon review of the Record,

the Court concludes that substantial evidence supports the ALJ’s decision with respect to

Plaintiff’s physical impairments. Specifically, the Court notes that it was appropriate for the ALJ

                                                 42
to have given more weight to the January 2017 opinion of Dr. Asif and the October 2015 opinion

of Dr. Yunus than to certain competing opinion evidence, on the grounds that these two opinions

were more consistent with the Record as a whole. (R. at 23.) In this regard, the ALJ accurately

observed that most of the treatment notes of Dr. Asif and Dr. Yunus reported generally normal

findings, and that Plaintiff himself had reported being able to perform various activities of daily

living, as well as to work part-time as a trainer at a gym. (See id.) Although there were some

internal inconsistencies in Dr. Yunus’s opinion regarding the extent to which Plaintiff would

need to take breaks or be absent from work (id. at 326-27), as well as in Dr. Asif’s 2015 opinion

regarding the length of time that Plaintiff would be able to stand or walk (id., at 309), conflicts in

the medical evidence are for the ALJ to resolve (see Def. Mem., at 14-15 (citing Veino, 312 F.3d

at 588)), and the ALJ’s resolution of those conflicts was reasonably supported. Finally, the

Court finds that the ALJ did not err in rejecting the April 2015 opinion of Dr. Naeem and the

August 2015 opinion of Dr. Yunus, both of which contained conclusory statements that Plaintiff

was disabled, without any explanation or functional assessment. (R. at 22, 272, 313.) Overall,

upon its review of the Record in its entirety, the Court concludes that the ALJ’s RFC

determination was supported by substantial evidence with respect to Plaintiff’s mental

impairments.

       B.      The ALJ’s Decision That Plaintiff’s Mental Impairments Did Not
               Preclude Him From Working Was Also Supported by Substantial Evidence.

       Plaintiff’s principal argument before the Court is that the ALJ failed to apply the treating

physician rule, in determining how much weight to assign to the opinion of Dr. Scherer. For the

reasons set forth below, the Court concludes that this argument is meritless. Equally meritless is

any argument that Plaintiff may be attempting to assert regarding the degree to which the

evidence in the Record, taken as a whole and including the supplemental evidence submitted to

                                                 43
the Appeals Council, supported the ALJ’s determination regarding the extent of Plaintiff’s

mental impairments.

                       1.     Any Error by the ALJ in Applying the Treating
                              Physician Rule With Respect to Dr. Scherer Was Harmless.

       A review of the Record demonstrates that, even if the ALJ did not explicitly state that

Dr. Scherer’s opinion was entitled to particular deference under the treating physician rule, she

nonetheless gave his opinion significant weight in formulating Plaintiff’s RFC. (Id. at 23-24.)

The ALJ expressly noted in her opinion that she gave “more weight” to Dr. Scherer’s opinion

than to other evidence, “as he ha[d] had the opportunity to examine and treat [Plaintiff].” (Id.

at 24.) The ALJ also expressly noted that, in formulating Plaintiff’s RFC, she had “considered”

and included “many of [the] limitations [to which Dr. Scherer had opined]” (id.); specifically,

she noted that the only marked limitation in Dr. Scherer’s assessment – Plaintiff’s inability to

interact appropriately with the public – had been incorporated into the RFC by the included

restriction to only occasional contact with supervisors and no contact with the general public.

(Id.; see Bonilla Mojica v. Berryhill, 397 F. Supp. 3d 513, 537 (S.D.N.Y. 2019) (limiting

Plaintiff to “occasional brief and superficial interaction with supervisors, co-workers and the

general public but no face to face interaction with the general public” properly accounted for her

“problems interacting with others including irritability, anger, and avoidance”).)

       Furthermore, the ALJ correctly noted that “overall, [Dr. Scherer’s functional assessment]

indicated that [Plaintiff] ha[d] mild limitations, with some moderate limitations.” (Id.) At no

point did the ALJ suggest, and the RFC does not reflect, that the ALJ concluded anything about

Plaintiff’s mental impairments that was inconsistent with, or less severe than, the opinion of

Dr. Scherer. Indeed, the ALJ’s formulation of Plaintiff’s RFC appears to have been generally

consistent with Dr. Scherer’s opinion and the medical record overall. Any error by the ALJ in

                                                44
failing to accord the opinion of Dr. Scherer “controlling weight” under the treating physician rule

was therefore harmless.

               2.      The ALJ’s RFC and Conclusions Regarding Plaintiff’s
                       Mental Limitations Were Supported by Substantial Evidence.

        In determining whether “substantial evidence” supports that ALJ’s conclusions regarding

the degree to which Plaintiff was functionally limited by her mental impairments, the Court is

limited to considering whether the Record, as supplemented by Plaintiff’s later submission to the

Appeals Council, contains “such evidence as a reasonable mind might accept as adequate to

support” those conclusions. Richardson, 402 U.S. at 401; see also Brault v. Soc. Sec. Admin.

Comm’r, 683 F.3d 443, 448 (2d Cir. 2012). Here, Plaintiff’s medical records and testimony,

along with the functional assessment of Dr. Scherer, provide substantial evidence to support the

ALJ’s conclusion that the limitations that she incorporated into the RFC were adequate to

account for Plaintiff’s mental impairments.

        As a preliminary matter, the medical evidence of record regarding Plaintiff’s mental

impairments during the relevant period is scarce. Plaintiff apparently received treatment for his

mental health only in December of 2015, and from March to September of 2017. (R. at 328-30,

397-409.) During most of the period under review, Plaintiff was apparently able to maintain

part-time work at a gym, to attend church, and to conduct various activities of daily living, while

receiving no treatment for his claimed mental impairments. (See R. at 53-54, 85.) His treatment

records also indicate that, during the period at issue, he never required hospitalization or

in-patient treatment for any psychiatric problem, and that his providers never recommended, nor

did Plaintiff ever request, any medication to treat any mental-health condition. (Id. at 260-63,

320.)




                                                 45
       With respect to the severity of Plaintiff’s mental impairments, although Dr. Marshall

noted in 2015 that Plaintiff reported hallucinations, Plaintiff denied any such symptoms during

his March 21, 2017 mental status evaluation. (R. at 328, 405-06.) Dr. Marshall also noted that

Plaintiff was experiencing paranoid and anxious thoughts, but gave no indication as to how those

symptoms impacted Plaintiff’s activities of daily living or his ability to hold employment. (Id.

at 328-30.) By contrast, although Plaintiff reported nightmares and flashbacks in 2017, and was

noted to have a “tense” and “guarded” presentation, Plaintiff’s mental status evaluation returned

otherwise largely normal findings. (Id. at 404-06.) Although Dr. Scherer’s Mental Impairment

Questionnaire suggested that Plaintiff had certain limitations interacting with others and with

concentration, he otherwise did not note any significant limitations in Plaintiff’s ability to engage

in activities relevant to his capacity to work. (Id. at 392-95.)

       Nor did Plaintiff’s subjective complaints regarding his mental health symptoms suggest

that his conditions significantly affected his activities of daily living. At the hearing, the

majority of Plaintiff’s testimony was focused on his symptoms of paranoia and anxiety,

particularly around co-workers or attendees at his gym classes. (Id. at 51-71, 73-75.)

Nonetheless, Plaintiff testified that he had been employed part-time as a trainer, that he had

attended church until he decided to stop because he felt “out of place” attending alone, and that

he had attended some community college. (Id. at 53-54, 85.) Plaintiff’s Function Report also

indicated that Plaintiff prepared his own meals, used public transportation, and had no problems

getting along with family, friend, neighbors, or authority figures. (Id. at 220-24.) Plaintiff did

report issues with concentration (id. at 72, 220-24); and although Dr. Marshall noted in 2015 that

Plaintiff’s memory and concentration were “intact” (id. at 328), Dr. Scherer noted some




                                                  46
difficulty thinking or concentrating, and several moderate or moderate-to-marked limitations

with respect to Plaintiff’s concentration and persistence (id. at 394-95).

       The Court concludes that a reasonable mind could accept this evidence as sufficient to

support the ALJ’s conclusion that Plaintiff had mild limitations in understanding, remembering,

or applying information and in adapting and managing himself, and moderate limitations in

interacting with others and in concentrating, persisting, or maintaining pace. (Id. at 16.) In her

RFC assessment, giving Plaintiff “the benefit of the doubt” (id. at 22), the ALJ appropriately

accounted for these limitations by determining that Plaintiff was restricted to understanding,

remembering, and carrying out simple, routine, repetitive, noncomplex tasks; occasional contact

with supervisors; and no contact with the general public. (Id. at 17; see Del Carmen

Fernandez v. Berryhill, No. 18cv326 (JPO), 2019 WL 667743, at *9 (S.D.N.Y. Feb. 19, 2019)

(affirming ALJ’s determination that moderate-to-marked limitations “in [the plaintiff’s] ability to

deal with stress, maintain a schedule, and make decisions . . . were consistent with a capacity to

perform medium exertion unskilled work” (internal citations omitted)); Duffy v. Comm’r of Soc.

Sec., No. 17cv3560 (GHW) (RWL), 2018 WL 4376414, at *19 (S.D.N.Y. Aug. 24, 2018) (“Mild

or moderate limitations in concentration do not necessarily establish that a claimant is disabled,

particularly where the ALJ limits the scope of work to unskilled, repetitive work.”), report and

recommendation adopted, 2018 WL 4373997 (Sept. 13, 2018).)

       In particular, the ALJ’s RFC determination cannot be found to have been deficient

because, at the point of formulating Plaintiff’s RFC, the ALJ failed to make explicit mention of

Plaintiff’s limitations in maintaining concentration, persistence, and pace. See McIntyre v.

Colvin, 758 F.3d 146 (2d Cir. 2014). In McIntyre, a claimant specifically challenged an ALJ’s




                                                 47
failure to incorporate the claimant’s limitations in concentration, persistence, and pace into

hypotheticals presented to a VE. See id. at 152. The Second Circuit held that

               [A]n ALJ’s failure to incorporate non-exertional limitations in a
               hypothetical (that is otherwise supported by the record) is harmless
               error if (1) medical evidence demonstrates that [the] claimant can
               engage in simple, routine tasks or unskilled work despite
               limitations in concentration, persistence, and pace, and the
               challenged hypothetical is limited to include only unskilled work;
               or (2) the hypothetical otherwise implicitly account[ed] for [the]
               claimant’s limitations in concentration, persistence, and pace.

Id. (internal quotation marks and citation omitted). As to the first part of this holding, the

evidence of record in this case reflects, as noted above, that Plaintiff was generally able to

perform activities of daily living and even worked part-time, suggesting that his mental

impairments did not prevent him from engaging in simple, routine tasks. Additionally, the ALJ,

in questioning the VE, explicitly incorporated a restriction to simple, routine tasks, and then

ultimately included that restriction in her RFC determination. (Id. at 17, 87-88.) As to the

alternative portion of the McIntyre holding, the ALJ expressly noted that she had “considered

many of [Dr. Scherer’s] limitations in the [RFC]” by incorporating the restriction to simple,

routine tasks, occasional contact with supervisors, and no contact with the general public (id.

at 24), impliedly accounting for the restrictions in concentration, pace, and persistence noted in

Dr. Scherer’s opinion. For these reasons, any legal error committed by the ALJ in failing to

incorporate an explicit limitation regarding concentration, persistence, and pace into her

hypothetical to the VE (and, by extension, into the RFC determination) was harmless. Compare

McIntyre, 758 F.3d at 152, with Stellmaszyk, 2018 WL 4997515, at *26 (recommending remand

where “lack of clarity in the Record and a lack of transparency in the ALJ’s reasoning deprive[d]

the Court of the ability to conduct a meaningful harmless-error review”).




                                                 48
       Finally, nothing in the supplemental evidence submitted by Plaintiff to the Appeals

Council introduces uncertainty about the ALJ’s RFC assessment, sufficient to warrant remand.

Although that additional evidence must now be considered to be part of the Record, see Perez,

77 F.3d at 46, it either reflects the same information that had already been placed before the ALJ,

or, to the extent it presents new information, it does not suggest that Plaintiff’s symptoms, during

the relevant period, were any worse than the ALJ found, or that his ability to function was more

impaired than the RFC indicated. (See R. at 32-42.) With respect to Plaintiff’s mental

impairments, in particular (which, as noted above, are the sole focus of his present challenge to

the Commissioner’s disability determination), the additional evidence includes updated treatment

notes of Dr. Scherer from September of 2017, in which Dr. Scherer affirmatively stated that

Plaintiff’s “symptom presentation [had] not changed since intake.” (R. at 41.) 52

       This Court therefore finds that the ALJ’s findings regarding Plaintiff’s mental

impairments, as well as the ALJ’s RFC determination with respect to any mental limitations,

were supported by substantial evidence.

       C.      The Additional Evidence Submitted by
               Plaintiff to This Court Does Not Warrant Remand.

       As noted above, for the Court to consider the evidence separately submitted by Plaintiff

to the Court, after the commencement of this action, the Court must find (1) that this

supplemental evidence is new; and (2) that it is “material,” because it is both probative and

relevant to the time period at issue. Tirado, 842 F.2d at 597. In this case, none of the


       52
          As for Plaintiff’s physical impairments, the evidence submitted to the Appeals Council
also appears to add nothing that would be material to the RFC determination. Certainly, Plaintiff
has offered no explanation as to why the submitted findings of his echocardiogram, or the
diagnosis of testicular hypofunction noted by Advanced Urology Centers of New York (see id. at
34-39), should require the ALJ to reassess whether, during the relevant period, Plaintiff was able
to perform consistent with his assessed RFC.

                                                49
supplemental evidence submitted by Plaintiff to the Court meets these requirements. With

respect to Plaintiff’s letter informing the Court that he was incarcerated for 24 years, seven of

which were allegedly spent in solitary confinement (Dkt. 12), the Court notes that Plaintiff

testified to those facts at the Hearing before the ALJ (R. at 81), and Plaintiff’s assertion that his

incarceration “has never been mentioned” with respect to his application (see Dkt. 12) is

therefore incorrect.

       With respect to the additional reports of Dr. Scherer (Dkts. 9-10, 19-20), the Court notes

that the relevant time period in this case is from April 24, 2015, to November 7, 2017 (see

Background, supra, at Section B), but the supplemental treatment records submitted by Plaintiff

evidence his treatment after that time period, from December of 2017 to December of 2019 (see

Dkts. 9-10, 19-20). “While documents generated after the ALJ’s decision may bear upon the

severity and continuity of impairments existing during the relevant period . . . if the new

evidence concerns only the claimant’s condition after the relevant time period, a remand for

consideration of this evidence is not appropriate.” Collins v. Comm’r of Soc. Sec., 960 F. Supp.

2d 487, 500-01 (S.D.N.Y. 2013) (internal citations and quotation marks omitted). Here, the new

evidence relates only to treatment after the relevant time period, and it “suggests at most that

[Plaintiff’s] condition worsened after the ALJ’s decision.” Id. As this evidence does not offer

any opinion or assessment purporting to relate, retrospectively, to Plaintiff’s condition during the

relevant time period, remand for consideration of the new evidence would be inappropriate. See

id. (citing Pollard v. Halter, 377 F.3d 183, 193 (2d Cir. 2004); Stober v. Astrue, No. 3:09cv1014

(SRU) (WIG), 2010 WL 7864971, at *16 (D. Conn. Jul. 2, 2010)).




                                                  50
